Citation Nr: 1611515	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION


The Veteran served on active duty from March 1999 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  He was notified of his scheduled March 2013 hearing by letter in February 2013, but did not attend.

Subsequently, in a September 2013 Board remanded, the Board noted that two days after the scheduled hearing, the Veteran notified the RO stating that he was unable to attend the scheduled hearing due to car problems which had occurred on his way to the hearing.  Thus, the case was remanded to provide the Veteran the opportunity for another hearing.

The Veteran was notified of his newly scheduled November 2013 hearing by letter in October 2013.  However, he also did not attend the hearing or subsequently request a new hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

A review of the Veteran's claims file shows that the Veteran did not appear for his scheduled May 2012 VA hip and thigh examination in connection with the claim.  The record shows that his last examination for his service-connected disability was in May 2009, over six year ago.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new VA examination is warranted.

The Board notes that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5107(a) (West 2014).  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Because the Veteran has shown that he has attended prior VA examinations, the Board finds that he should be given another opportunity to attend one in this claim for increase.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA hip examination by an appropriate medical professional to determine the current level of severity of his service-connected right hip disability.  The entire claims file must be reviewed by the examiner.

All appropriate diagnostic testing should be conducted.  Range of motion testing should be performed, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

All pertinent symptomatology and findings must be reported in detail.

The examiner must explain the rationale for all opinions provided. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

